Title: From James Madison to Gabriel Wood, 27 September 1803
From: Madison, James
To: Wood, Gabriel


Sir.
Department of State Septr. 27th. 1803
I have received your letter of the 23d. inst., and cannot doubt that early provision will be made for the payment of the award of which you are the holder: but as besides this, it is stated that there has been exhibited to the Board of Commissioners thirty two other claims of a similar nature, and which will doubtless be decided upon in such a manner as to require equal provision to be made at the next session of Congress, for those which may be admitted the appropriation to be asked from them will be an aggregate, and not susceptible of being applied to the immeade [sic] full payment of any single case. I am &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found, but for Wood’s claim under article 7 of the Jay treaty, see Wagner to JM, 7 Sept. 1803.


